Citation Nr: 1718311	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-35 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) and alcohol dependence. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1961 to October 1965 and from August 1966 to July 1981, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period on appeal, the occupational and social impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas; the evidence is against a finding of total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have been not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran is service-connected for PTSD and alcohol dependence, currently evaluated at 70 percent disabling, and asserts that his level of impairment is worse than contemplated by the currently assigned ratings.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 
70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's PTSD and alcohol dependence symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Further, in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

The Veteran was afforded a VA examination for his claim in December 2010.  He reported that he began mental health treatment in 1985 or 1986 and has been on psychotropic medications since that time, and that he attended individual counseling sessions every three months that were "not really helpful."  He reported that his immediate family were concerned about his alcohol use (he reported drinking a 12-pack of beer per day), and that his social isolation was further impacting these relationships.  The Veteran reported his last occupation prior to retirement was in a post office where he experienced deteriorating relationships with coworkers because he "didn't like being around all of those postal people," and was reprimanded for calling in sick approximately once per week due to his alcohol use.  He further reported a history of anxiety and nervousness but denied panic attacks.  

The examiner noted that the Veteran was calm and cooperative, his clothing and hygiene were clean, his speech was normal, and there were no unusual movements or psychomotor changes.  The examiner also noted tearful affect and depressed mood.  There were no suicidal or homicidal ideations, and no hallucinations, delusions, obsessions, compulsions, or phobias were observed. While his concentration appeared to be impaired, his capacity for abstract thought appeared normal, his insight and judgement appeared good and fair.  Further, his memory was noted as grossly intact and he was oriented to date, place, and time.  
The examiner diagnosed the Veteran with PTSD and alcohol dependence, and opined that his signs and symptoms result in deficiencies in most areas, including work, school, family relations, judgment, thinking, and mood.  The examiner assigned a Global Assessment of Functioning (GAF) score of 55. 

In a December 2011 statement, the Veteran's spouse reported the Veteran as socially isolated, and only leaving the basement to go to the liquor store.  She described symptoms such as lack of sleep, depression, and irritability. 

VA treatment records dated throughout the period on appeal, including individual psychotherapy, are not in significant conflict with the December 2010 VA examination findings.  In October 2010, the Veteran submitted a statement from his treating VA physician who reported him as experiencing recurrent and intrusive distressing dreams and memories, with avoidance of thoughts, feelings, places or people that trigger those memories.  He also noted the Veteran as experiencing symptoms that included difficulty concentrating, disturbances of mood, irritability, anxiety, and hypervigilance.  A second statement from his VA physician and social worker in November 4, 2011 noted a GAF score of 40 with additional symptoms that included a gross impairment of thought processes; delusions; gross impairment in memory, including for names of close relatives, places and events; disorientation; and speech that was, at times, illogical, obscure, or irrelevant.  The Board notes all of these symptoms, with the exception of delusions and a gross impairment of thought processes and memory are listed as demonstrative symptoms of 70 percent or lower levels of disability.    

A September 2011 treatment record indicates that the Veteran reported good days and bad days.  His mood was anxious and somewhat depressed, but also reported that he had been going fishing.  A February 2012 evaluation notes the Veteran with, at most, mild to moderate anxiety, depression, and irritability.  A December 2012 treatment record notes that the Veteran reported recurrent and intrusive memories and dreams, and avoidance of thoughts, feelings, places, people, and activities.  He also reported hypervigilance, irritability, outbursts of anger, sleep disturbance, difficulty concentrating, and exaggerated startle response.  The Veteran reported no homicidal or suicidal ideation.  His VA psychiatrist assigned a GAF score of 45.  

An April 2013 treatment record indicates that the Veteran reported nightmares, interrupted sleep, avoidance behaviors, intrusive memories, and anxiety.  He also reported that he gets out more in the warmer weather which lessens his depression.  The following month, the Veteran reported that he was doing very well and his PTSD symptoms were well managed.  In January 2014, the Veteran reported being very active in the lives of his grandchildren and began attending group therapy.  His VA psychiatrist again assigned a GAF score of 45.  

A December 2014 treatment record indicates that the Veteran reported working on a "safer and healthier approach to life," which included drastically reducing his alcohol intake.  It was further noted in June 2015 that the Veteran was attending Alcoholics Anonymous meetings and still enjoyed going fishing.  September 2015 depression screens were negative.  In a November 2015 treatment record, he reported that his alcohol use was still a problem and that it still caused some relationship issues with his wife, but that he was maintaining good relationships with his children and grandchildren.  In February 2016, the Veteran reported that while he still enjoyed fishing and spending time with his grandchildren, he still tended to isolate himself at home.  He was noted as being guarded and anxious.  In May 2016, the Veteran denied any depression at that time and was getting out of the house to go fishing or golfing, but was still isolative.  Finally, in November 2016, the Veteran reported having good days and bad days. 

Based on the above, the Board finds that the Veteran's PTSD with alcohol dependence during the course of the appeal has been manifested by occupational and social impairment, with deficiencies in most areas, due to such symptoms as: depression, anxiety, irritability, sleep disturbance, impaired impulse control, an inability to establish and maintain effective relationships, and disturbances of mood, which more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411 that is currently assigned.  38 C.F.R. §§ 4.3, 4.7.  

The Board acknowledges the Veteran and his spouse's lay assertions regarding the severity of his PTSD.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the preponderance of the entirety of the evidence of record is against the assertion that the Veteran's PTSD has more nearly approximated total occupational and social impairment (the criteria for a 100 percent total schedular rating under Diagnostic Code 9434).   

The VA examiner opined that the Veteran signs and symptoms resulted in no more than deficiencies in most areas, including work, school, family relations, judgment, thinking, and mood.  This is commensurate with a 70 percent disability rating.  Moreover, the other evidence of record also reflects a disability picture that is less than total.  While the Veteran's physician and social worker reported in November 2011 that the Veteran was experiencing delusions and a gross impairment of thought processes and memory, overall, the Board finds that the any diminished ability to perform activities of daily living is rare.  VA treatment records dated throughout the course of the appeal show that the Veteran, at all times, has been alert and cooperative, appropriately dressed and groomed, and oriented to time, place and person.  He has consistently denied suicidal and homicidal ideation, as well as any persistent hallucinations, delusions, or illusions.  

Notably, the statement from the Veteran's VA physician and social worker has been afforded low probative weight as it is inconsistent with the treatment records.  The social worker who provided the statement on the Veteran's behalf saw him for individual psychotherapy the same day the letter was signed.  At that time the social worker noted that the Veteran was appropriately dressed and hygiene/grooming were adequate.  Affect reflected the topics being discussed and mood was anxious and somewhat depressed.  The Veteran was oriented to time, place and person, and evidenced no hallucinations, delusions, or illusions.  Regarding thought process, the Veteran did not evidence any looseness of associations/racing thoughts/flight of ideas or tangentiality.  He did not appear paranoid/obsessive or compulsive.  He was not a danger to self or others.  In addition, the Veteran relayed a detailed history at that time.  Similar notes were made by the social worker in October 2011, September 2011, April 2011, October 2010, and July 2010.  In fact, in July 2010 the social worker noted normal speech, normal orientation, and normal judgment.  While the Veteran at that time noted continuing to hear sounds, noises, and peripheral vision sees shadows, movement, and images, the social worker noted no evidence of hallucinations, delusions, or illusions.  As the statement prepared by the Veteran's physician and social worker is inconsistent with the individual psychotherapy notes created by the same social worker, the statement is afforded little probative weight and is outweighed by the VA examination findings and the findings during individual therapy.  

In addition, at certain points during the period on appeal the Veteran's condition seemed to improve.  The Veteran, for a time, attended group therapy sessions for his alcohol dependence and PTSD.  Why he remained mostly isolated, he reported enjoying fishing and time spent with his grandchildren.  

The Board recognizes GAF scores ranging from 40-55 were assigned by the Veteran's treating VA physician.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, with occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  See 38 C.F.R. §§ 4.125, 4.126, 4.130 (2016); see also Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  However, the current 70 percent rating contemplates social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Thus, the assigned GAF scores are not in significant conflict with the assigned 70 percent disability rating.  The Board finds the individual assessments to be more probative than the generally assigned GAF scores.  In either event, the evidence is against a finding that a higher rating is warranted.   

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).









      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD and alcohol dependence is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


